DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 recites the limitation "the guiding surface" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.

Claims 14-17 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 14:  Line 3 indicates “a third edge surface of the first panel and the mechanical locking device…”.  It is unclear what it means “and the mechanical locking device”.  It is suggested that it read “

Additional claims rejected under 35 USC 112 but not addressed are rejected as being dependent on a rejected base claim and failing to further remedy the issue(s).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Devos (US Patent No 9,617,741).

Referring to claim 1:  Devos teaches a set comprising a first panel (item 2), a second panel (item 1) and a mechanical locking device for locking the first panel to the second panel, wherein the first panel comprises a first edge surface (item 28) and a first panel surface (item 20) and the second panel comprises a second edge surface (item 17) and a second panel surface (item 5), wherein the mechanical locking device comprises an insertion groove (item 15) at the second edge surface, a flexible tongue (item 50) positioned in the insertion groove and an edge tongue (from item 22 to end) comprising a tongue groove (item 25), the flexible tongue comprises a first locking surface (item 54) and a second locking surface (item 55), the first locking surface is configured to cooperate with the tongue groove for locking of the first panel to the second panel in a first direction when the flexible tongue is positioned in the insertion groove in a first orientation (figure 2).  Devos does not teach the second locking surface of the flexible tongue is configured to cooperate with the tongue groove for a locking of the first panel to the second panel in the first direction when the flexible tongue is positioned in the insertion groove in a second orientation.  However, it would have been obvious to one of ordinary skill in the art to create the device taught by Devos and recognize that the flexible tongue could be flipped over and would function the same in a second orientation because it is symmetrical.

Referring to claim 2:  Devos teaches all the limitations of claim 1 as noted above.  Additionally, Devos teaches the first locking surface and the second locking surface is essentially symmetrically positioned on the flexible tongue (figure 2).

Referring to claim 3:  Devos teaches all the limitations of claim 1 as noted above.  Additionally, Devos teaches wherein an angle between the first and second locking surface is within the range of about 90° to about 180° (figure 2 shows the angle between them is about 90°).

Referring to claim 4:  Devos teaches all the limitations of claim 1 as noted above.  Additionally, Devos teaches he flexible tongue comprises a guiding surface (item 52) configured to cooperate with the edge tongue during a displacement of the first panel relative to the second panel.

Referring to claim 5:  Devos teaches all the limitations of claim 4 as noted above.  Additionally, Devos teaches the guiding surface in a first end is connected to the first locking surface and in a second end is connected to the second locking surface (figure 2).

Referring to claim 13:  Devos teaches all the limitations of claim 1 as noted above.  Additionally, Devos teaches the first or second direction for locking of the first panel to the second panel is parallel and/or perpendicular to the second panel surface (figure 2).

Claims 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Devos in view of Grocke et al. (US Patent No 7,621,092) (“Grocke”).

Referring to claim 6:  Devos teaches all the limitations of claim 4 as noted above.  Devos does not teach the guiding surface has a curved shape.  However, Grocke teaches the guiding surface has a curved shape (figure 1).
	It would have been obvious to one of ordinary skill in the art to create the device taught by Devos with the curved surface taught by Grocke in order to reduce the friction when assembling the adjacent panels.

Referring to claim 7:  Devos and Grocke teach all the limitations of claim 6 as noted above.  Additionally, Grocke teaches the guiding surface has the shape of a circular segment (figure 1).  A circular segment would allow reduced friction in multiple directions.

Referring to claim 8:  Devos and Grocke teach all the limitations of claim 6 as noted above.  They do not teach the curved shape of the guiding surface has a radius between the first and second locking surfaces within the range of about 0.5 mm to about 3 mm.  However, it would have been obvious to one of ordinary skill in the art to create the device taught by Devos and Grocke and choose any specific radius that would appropriately match a scale of a groove the tongue is inserted in.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Devos in view of Pervan (US PGPub No 2017/0089379).

Referring to claim 10:  Devos teaches all the limitations of claim 4 as noted above.  Devos does not specifically teach the guiding surface is configured to cooperate with a curved shape surface of a disassembling tool.  However, Pervan teaches the guiding surface is configured to cooperate with a curved shape surface of a disassembling tool (item 9).
	It would have been obvious to one of ordinary skill in the art to create the device taught by Devos with the cooperation with a disassembly tool as taught by Pervan in order to make disconnecting the panels easier.

Allowable Subject Matter
Claims 11 and 14-17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Claims 9 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK J MAESTRI whose telephone number is (571)270-7859. The examiner can normally be reached M-Th 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on 571-270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK J MAESTRI/Primary Examiner, Art Unit 3635